Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 20, 2018

                                     No. 04-18-00237-CR

                                  Flanzo Lafonte TOWNES,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0764
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

       Appellant has filed a motion to extend the briefing deadline for his pro se brief by sixty
(60) days. We GRANT IN PART appellant’s motion and extend the briefing deadline by thirty
(30) days. Appellant’s pro se brief is due on or before September 14, 2018. Further requests
for extension of time in which to file appellant’s pro se brief will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court